Citation Nr: 1416902	
Decision Date: 04/16/14    Archive Date: 04/24/14

DOCKET NO.  10-43 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for left knee strain.

4.  Entitlement to service connection for right knee strain.

5.  Entitlement to service connection for right foot condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1983 to November 1987, January 1991 to June 1991, October 2001 to September 2002, and from February 2003 to February 2004. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In rendering the decision below, the Board has reviewed the Veteran's electronic claim files in addition to the paper claim file.

The Board notes that the Veteran submitted a statement, private treatment records from 2010, and Internet articles directly to the Board in June 2011.  The Veteran's representative submitted a waiver of the Veteran's right to have the evidence initially considered by the RO in a January 2014 appellant's brief.

The issues of entitlement to service connection for tinnitus, left knee strain, right knee strain, and right foot condition are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran does not currently have a hearing loss disability for VA compensation purposes.

CONCLUSION OF LAW

The criteria for service connection for hearing loss disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  The United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects the Veteran was provided satisfactory notice in letters mailed in May and August 2008, prior to the initial adjudication of the claim.

The Board also finds that VA has complied with its duty to assist the Veteran in the development of his claim.  In this regard, the Board notes that service treatment records and pertinent post-service medical records have been associated with the claims folder.  The Veteran was also afforded adequate VA examination in December 2008.

Neither the Veteran nor his representative has identified any other evidence that could be obtained to substantiate the claim.  The Board also is unaware of any such outstanding evidence.  Therefore, the Board is satisfied that the originating agency has complied with the duty to assist requirements of the VCAA and the pertinent implementing regulation.  

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  Service connection may also be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Service connection may also be granted on a presumptive basis for certain chronic diseases, including sensorineural hearing loss, if manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a) (3), 3.309(a) (2013).  "With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes."  38 C.F.R. § 3.303(b) (2013).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).




Analysis

The Veteran contends that he is entitled to service connection for hearing loss.  Specifically, he contends that he developed hearing loss due to in-service acoustic trauma to include from aircrafts, pneumatic tools, diesel engines, and amphibious vehicles.

As will be explained below, the record establishes that the Veteran did not have a hearing loss disability per VA regulations at the time the claim for VA disability compensation was filed or during the pendency of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Additionally, the record does not reflect medical evidence showing any hearing loss disability manifested to a degree of 10 percent or more during the one-year presumptive period after the Veteran's separation from service.  Therefore, he is not entitled to service connection.

Service treatment records do not show diagnosis of hearing loss per VA regulations.

In response to his claim, the Veteran was afforded an audiological evaluation in December 2008 in which he reported hearing loss in both ears for the prior two years.  He reported the aforementioned in-service acoustic trauma.  The VA examiner stated that there was mild high frequency sensorineural hearing loss in both ears from 3000 to 4000 hertz.  For the purpose of applying the laws administered by VA, the auditory thresholds reported in this examination did not show impaired hearing that is considered a disability under 38 C.F.R. § 3.385.

Based upon review of the evidence above, the Board finds the Veteran's claim for service connection for hearing loss must fail because the medical evidence of record does not indicate a current diagnosis of hearing loss that meets the regulatory requirements to constitute a disability for VA compensation purposes.  Where the medical evidence establishes that a Veteran does not currently have a disorder for which service connection is sought, service connection for that disorder is not authorized under the statues governing Veterans' benefits.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  

In addition to the objective evidence discussed above, the Board has considered the written assertions advanced by the Veteran and by his representative, on his behalf.  However, to the extent that those assertions are being offered either to establish a diagnosis or nexus between the claimed disability under consideration and service, such evidence must fail.  The type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  For example, lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition, the layperson is reporting a contemporaneous medical diagnosis, or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Here, a diagnosis of hearing loss that meets the regulatory standards to constitute a disability for VA purposes requires audiological testing that is within the province of medical professionals. The Veteran's hearing thresholds are not observable like a broken leg, or varicose veins.  For that reason, his lay testimony as to a diagnosis is afforded no weight. 

For all the foregoing reasons, the claim for service connection for hearing loss must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  


ORDER

Entitlement to service connection for hearing loss is denied.


REMAND

The Board is of the opinion that additional development is required before the Veteran's claims are decided. 
Tinnitus

The Veteran contends that he is entitled to service connection for tinnitus as it is related to the aforementioned in-service acoustic trauma.

The Board notes that in the aforementioned audiological evaluation provided in December 2008, the Veteran denied having tinnitus; however, he stated in his October 2010 formal appeal that he had ringing of the ears currently, which he related to his noise exposure in service.  

The Veteran's reports that he has experienced tinnitus as related to service may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2013); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Tinnitus is, by definition "a noise in the ears, such as ringing, buzzing, roaring, or clicking.  It is usually subjective in type."  See Dorland's Illustrated Medical Dictionary, 1914 (30th ed. 2003).  Because tinnitus is "subjective," its existence is generally determined by whether or not the Veteran claims to experience it.  For VA purposes, tinnitus has been specifically found to be a disorder with symptoms that can be identified through lay observation alone.  See Charles v. Principi, 16 Vet. App. 370 (2002). 

In affording the Veteran the benefit of the doubt, the evidence of record is at least in equipoise in regards to the question of diagnosis of tinnitus.  Moreover, a lay person is also competent to speak to etiological nexus under Jandreau when it is wholly observable.  That is, to the extent that the Veteran's formal appeal asserts that tinnitus is related to his service, it tends to associate the current tinnitus with his service.

As the December 2008 examiner did not diagnose tinnitus, the examination report did not provide an etiological opinion.  Therefore, the Board finds that an addendum opinion should be requested on remand that presumes that the Veteran experiences tinnitus and addresses whether tinnitus is related to the confirmed in-service noise exposure.  McLendon v Nicholson, 20 Vet. App. 79 at 83 (2006).
Left and Right Knee Disability

In response to his claim, the Veteran was afforded a VA examination in December 2008 in which the examiner diagnosed knee pain and opined that the bilateral knee complaints were less likely as not related to his service activity.  The examiner stated that the Veteran was only seen a couple of times in the past for his knees while in service; this did not require any long-term treatment, and he had not seen any physicians for his knees in approximately 15 years.  The VA examiner appeared to base this opinion on absence of treatment.  Therefore, the rationale is inadequate because it is symptoms, not treatment, which are the essence of any evidence of continuity of symptomatology.  Savage v. Gober, 10 Vet App. 488, 496 (1997) (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  

Moreover, with the Veteran's October 2010 formal appeal, VA Form 9, he submitted a statement indicating that he was seeing a private doctor for his claimed knee disabilities.  As noted above, in June 2011 the Veteran also submitted private treatment records from 2010 that showed treatment for his knee.  Therefore, on remand, an effort must be made to obtain all outstanding private treatment records.

Right Foot Condition

The Veteran contends that he is entitled to service connection for a right foot condition.  

Service treatment records in March 1985 show that the Veteran complained of right foot pain and was diagnosed with pain in the right heel.

The Veteran stated in correspondence received in October 2010 that he felt himself walking with a limp and that he did not think the December 2008 examination was thorough enough to show it. The Board notes that the December 2008 examination was conducted to "determine whether or not his knee problems [were] service-connected." 

VA is obliged to provide an examination or obtain a medical opinion if the evidence of record: contains competent evidence that the claimant has a current disability, or persistent recurrent symptoms of a disability; and establishes that the Veteran suffered an injury or disease in service; indicates that the claimed disability or symptoms may be associated with the established injury or disease in service or with another service-connected disability, but does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  See 38 C.F.R. § 3.159 (c) (4). 

The threshold for finding that there "may" be a nexus between current disability or persistent or recurrent symptoms of disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v Nicholson, 20 Vet. App. 79 at 83 (2006). 

Under the circumstances, the Board finds that the duty to assist set forth at 38 C.F.R. § 3.159 require that the Veteran be scheduled for a VA examination in response to his claim for service connection for a right foot condition. 

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding medical records pertaining to treatment or examination of the claimed bilateral knee and right foot disabilities, to specifically include private treatment records.

2.  Provide the claims folder to the VA examiner who conducted the December 2008 VA audio examination.  The examiner should be requested to review the claims folder and provide an addendum in which he responds in the affirmative or the negative to the following question:  

Is it at least as likely as not (a 50 percent or better probability) that the Veteran's tinnitus had its onset in service, or is the result of disease or injury incurred or aggravated during service, to specifically include the confirmed in-service noise exposure from aircrafts, pneumatic tools, diesel engines, and amphibious vehicles?  

The examiner is advised that because tinnitus is observable by a lay person, he is competent to now contend that he has the disability.  The question is whether it is related to the noise exposure in service.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  

If the December 2008 examiner is unavailable, the claims folder should be reviewed by another examiner with appropriate expertise who should be requested to provide the required opinion with supporting rationale.  Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinion.

3.  Provide the claims folder to the VA examiner who conducted the December 2008 VA orthopedic examination.  The examiner should be requested to review the claims folder, to include the private treatment records submitted in June 2011, and provide an addendum in which he responds in the affirmative or the negative to the following question:  

Is at least as likely as not (a 50 percent or better probability) that the Veteran's current right knee and left knee disabilities originated during active service or are otherwise etiologically related to his active service?  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  The examiner is reminded that symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.

If the December 2008 examiner is unavailable, the claims folder should be reviewed by another examiner with appropriate expertise who should be requested to provide the required opinion with supporting rationale.  Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinion.

4.  Then, schedule the Veteran for an examination by an examiner with appropriate expertise to determine the nature and etiology of his claimed right foot condition.  The claims folder must be made available to and reviewed by the examiner.  Any indicated studies should be performed. 

Based on the examination results and the review of the claims folder, the examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent or better probability) that the Veteran's claimed right foot condition is etiologically related to his active service.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it. 

5.  Then, readjudicate the issues on appeal in light of all pertinent evidence and legal authority.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, furnish the Veteran and his representative a Supplemental Statement of the Case.  They should be afforded the requisite opportunity to respond.  Thereafter, if indicated, return the case to the Board for further appellate action.

By this remand the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


